FILED
                             NOT FOR PUBLICATION                            FEB 17 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANDRE SHERMAN,                                   No. 08-15999

               Petitioner - Appellant,           D.C. No. 2:05-CV-00362-JCM

  v.
                                                 MEMORANDUM *
DWIGHT NEVEN,

               Respondent - Appellee.



                     Appeal from the United States District Court
                              for the District of Nevada
                      James C. Mahan, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Nevada state prisoner Andre Sherman appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sherman contends that the state court’s denial of his motion to exclude

unduly suggestive field and pre-trial in-court identifications violated his

constitutional rights. The state court’s determination that the challenged

identifications were sufficiently reliable was not contrary to, or an unreasonable

application of, clearly established United States Supreme Court precedent. See 28

U.S.C. § 2254(d)(1); see also Neil v. Biggers, 409 U.S. 188, 199 (1972).

      We construe Sherman’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      AFFIRMED.




                                           2                                    08-15999